


Exhibit 10.4




EXCLUSIVE SOFTWARD LICENSE AGREEMENT

AMENDMENT NO. ONE




THIS AMENDMENT NO. ONE TO THAT CERTAIN EXCLUSIVE SOFTWARE LICENSE AGREEMENT (the
“First Amendment”) is made and dated this 12th day of December, 2017 by and
between Black Cactus Holdings, LLC, a Delaware limited liability company
(“Licensor”) and Black Cactus Global, Inc. formerly known as Envoy Group Corp.,
a Florida corporation (“Licensee”).




WITNESSETH:




WHEREAS, on October 17, 2017, Licensor and Licensee executed the Exclusive
Software License Agreement (“License Agreement”); and




WHEREAS, the License Agreement and Amendment No. 1, and all exhibits thereto,
shall collectively be referred to as the “Final License Agreement”; and




WHEREAS, pursuant to the Final License Agreement, Licensee was to issue 60
million shares of its common stock (the “Shares”), in restricted form, to the
Licensor; and




WHEREAS, subsequently, the parties agreed to issue the Shares to Lawrence
Cummins as consideration for his agreeing to serve as CEO and a director with
Licensor receiving the royalty payments as its consideration; and




WHEREAS, the Licensee wishes to amend the License Agreement to reflect the
issuance of the Shares directly to Cummins for his services to the Licensee, and
Licensor is agreeable to this modification to the terms of payment under the
License Agreement, on the terms and conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the foregoing recitals and the sum of
$10.00, and in further consideration of the mutual covenants and promises
contained in herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each of the parties hereto
to the other, the parties hereto, each intending to be legally bound, hereby
covenant, agree, promise, represent and warrant as follows:




1.         Sections 3.1(a) of the Final Agreement is hereby amended such that
Section 3.1(a) reads as follows:




“3.1 (a) 60,000,000 shares of Licensee’s common stock, par value $0.0001
(“Common Stock”) (the “Shares”) to Lawrence Cummins as compensation for his
agreement to serve as an officer and director of Licensee; and




2.         All the Exhibits to the Final License Agreement remain the same and
remain unchanged and unaffected by this Amendment No. 1.




- 1 -

--------------------------------------------------------------------------------




Except as set forth above, all the terms and conditions of the License Agreement
shall remain the same and shall continue in full force and effect.




IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Exclusive Software License Agreement on the day and year first above written.







LICENSEE:

LICENSOR:

 

 

 

 

BLACK CACTUS GLOBAL, INC.

BLACK CACTUS HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Harpreet Sangha

By:

/s/ Lawrence Cummins

Name:

Harpreet Sangha

Name:

Lawrence Cummins

Title:

Chairman

Title:

Manager




- 2 -

--------------------------------------------------------------------------------